               Case 19-13300                     Doc 47              Filed 10/30/19 Entered 10/30/19 16:31:28             Desc Main
                                                                       Document     Page 1 of 2




                                                               United States Bankruptcy Court
                                                                        District of Massachusetts
 In re      Somerville Brewing Company                                                                       Case No.   19-13300
                                                                                    Debtor(s)                Chapter    11




                                VERIFICATION OF CREDITOR MATRIX - AMENDED


I, the President and Treasuer of the corporation named as the debtor in this case, hereby verify that the attached list of creditors is true

and correct to the best of my knowledge.




 Date:         October 30, 2019                                           /s/ Jeffrey Leiter
                                                                         Jeffrey Leiter/President and Treasuer
                                                                         Signer/Title




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
    Case 19-13300   Doc 47   Filed 10/30/19 Entered 10/30/19 16:31:28   Desc Main
                              Amended
                               Document Creditors
                                            PageMatrix
                                                  2 of 2

x
a
M
s
A
o
t
i
d
e
r
C
{
1
k
b
}




                       35 Medford Owner, LLC
                       53 Maple Avenue
                       Morristown, NJ 07960

                       Adam Dash and Associates
                       48 Grove Street, Ste. 304
                       Somerville, MA 02144

                       NuCo2
                       P.O. Box 9011
                       Stuart, FL 34995
